 In the Matter of SOUTHLAND COTTON OIL COMPANYandUNITEDPACKINGHOUSE WORKERSOF AMERICA, CIOCase No. 16-R-1579.-Decided April,22, 1946Mr. O. B. FisherandLongchWortham,Attorneys at Law, byMr.R. W. Worth am.,of Paris,Tex., for the Company.Mr. W. L. McMahon,of Fort Worth,Tex.,Messrs.S.W. WardandMorrisWilliamson,of Paris, Tex.,for the Union.Mr. Herbert J. Nester,of counsel to the Board.DECISIONANDCERTIFICATION OF REPRESENTATIVESSTATEMENT OF THE CASEUpon a petition duly filed by the United Packinghouse Workers ofAmerica, CIO, hereinafter called the Union, alleging that a questionaffecting commerce had arisen concerning the representation of em-ployees of Southland Cotton Oil Company, Paris, Texas, herein calledthe Company, the National Labor Relations Board on February 19,1946, conducted a pre-hearing election pursuant to Article III, Sec-tion 3,i of the Board's Rules and Regulations among the employees ofthe Company in the alleged appropriate unit, to determine whetheror not they desired to be represented by the Union for the purposes ofcollective bargaining.At the close of the election a Tally of Ballots was furnished theparties.The Tally discloses that there were approximately 38 eligi-ble voters and that 38 voters cast valid ballots, of which 25 were forthe Union, 11 were against, and 2 were challenged.Thereafter, pursuant to Article III, Section 10,2 of the Rules andRegulations, the Board provided for an appropriate hearing upondue notice before Glenn L. Moller, Trial Examiner.The hearing was'Pv amendment of NoN emboi 17, 1945, this Section of the Rules now peiniits the con-duct, of a se(iet ballot of emplotoc, prior to hearing in cases wh,ch present no substantialissues2As amended November 27, 1945, this Section of the Rules pros ides that in instancesof pie-healing eleetious all issues, including issues with respect to the conduit of theelect,on or conduct affecting the election results and issues raised by challenged ballots,shall be heard at the subsequent heaung67 N I, It B, No 78.580 SOUTHLAND COTTON OIL COMPANY581held at Paris, Texas, on March 14, 1946.The Company and theUnion appeared and participated.All parties were afforded fullopportunity to be heard,to examine and cross-examine witnesses,and to introduce evidence bearing upon the issues.The Trial Ex-aminer's rulings made at the hearing are free from prejudicial errorand are hereby affirmed.All parties were afforded opportunity tofile briefs with the Board.Upon the entire record in the case,the Board makes the following :FINDINGS OF FACT1.THE BUSINESS OFTHE COMPANYSouthland Cotton Oil Company is a Texas corporation operatingeight cotton oil mills in the States of Texas, Oklahoma,Louisiana andMississippi.The instant proceeding is concerned with the Company'smill located at Paris, Texas.Raw materials utilized annually by theCompany at its Paris mill are valued in excess of $300,000;material inexcess of$50,000 in value,originates from points outside of the Stateof Texas.Finished products manufactured annuallyby the Com-pany are valued in excess of $300,000,more than$50,000 of which aresold and distributed by the Company to points outside of the State ofTexas.The Company admits it is engaged in commerce within the meaningof the National Labor Relations Act.II.THE ORGANIZATION INVOLVEDUnited Packinghouse Workers of America is a labor organizationaffiliated with the Congress of Industrial Organizations,admitting tomembership employees of the Company.III.THE QUESTION CONCERNING REPRESENTATIONUnder date of November 19, 1945, the Union, by letter, requestedrecognition of the Company as bargaining representative of certain ofits employees.The Company replied by letter dated November 28,1945, refusing to grant such recognition until the Union had been cer-tified by the Board in an appropriate unit.We find that a question affecting commerce has arisen concerning therepresentation of employees of the Company, within the meaning ofSection 9(c) and Section 2 (6) and(7) of the Act.IV. THE APPROPRIATE UNIT.The Unionseeks a unit of all production and maintenance employeesat the Paris. Texas,mill,excludingclerical employees,chemists, and 582DECISIONS OF NATIONAL LABOR RELATIONS BOARDsupervisory employees .3The Company contends the unit to be in-appropriate, alleging that three departmental units should be estab-lished rather than a plant-wide unit urged by the Union.The record discloses that the Company's mill is physically dividedinto three departments ; namely, the linter room (which delints andcleans cotton seeds), the feed department (which processes cotton seedsand soy beans), the mill generally (which engages principally in pack-ing and shipping of the Company's products).While these depart-ments are segregated, the employees are supervised by the same dayand night superintendents, are carried on the same pay roll, and arepaid essentially the same hourly rates. Inasmuch as the Company'soperations are seasonal in nature, there is a continuous interdepart-mental transfer of employees.There is nothing in the record to indi-cate diverse interests among the employees of the various departments.We are of the opinion that the three departments of the Company con-stitute a single appropriate unit.'In addition to the day and night superintendents, the Company alsoemploys a supervisor in the linter room who is classified as "day linterman."'The record reveals that the linter man exercises supervisorycontrol exclusively over the employees of the linter room in the absenceof the superintendent.He has disciplinary authority and may effectchanges in the status of other employees in the linter room.We shall,accordingly, exclude him from the bargaining unit.We find that all production and maintenance employees of the Com-pany's Paris, Texas, mill, including the local truck driver, but exclud-ing clerical employees, superintendents, the day linter man, and anyand all other supervisory employees with authority to hire, promote,discharge, discipline, or otherwise effect changes in the status of em-ployees, or effectively recommend such action, constitute a unit appro-priate for the purposes of collective bargaining within the meaningof the Act.V.DETERMINATION OF REPRESENTATIVESThe results of the election held prior to the bearing show that theUnion has secured a majority of the valid votes cast and that the chal-lenged ballots are insufficient in number to affect the results of theelection.Under these circumstances, we shall not direct that the chal-lenged ballots be opened and counted, but instead, we shall certify theUnion as the collective bargaining representative of the employees inthe appropriate unit.'Althoughthe classification of chemists was specifically excluded fron the requestedbargainingunit, the recordis clear that no such classification appearsion the Company'spay roll4SeeMatter of Martin Food Products,Inc., 60 N.L. R. B 1346. SOUTHLAND COTTON OIL COMPANYCERTIFICATION OF REPRESENTATIVES583By virtue of and pursuant to the power vested in the National LaborRelations Board by Section 9 (c) of the National Labor RelationsAct, pursuant to Article III, Sections 9 and 10, of National LaborRelations Board Rules and Regulations-Series 3. as amended,IT Is HEREBY CERTIFIED that United Packinghouse Workers ofAmerica; CIO, has been designated and selected by a majority of allproduction and maintenance employees of Southland Cotton OilCompany, Paris, Texas, including local truck drivers, but excludingclerical employees, the superintendents. clay lnlter man and also super-visory employees with authority to hire, promote, discharge, discipline,or otherwise effect changes in the status of employees, or effectivelyrecommend such action, as their representative for the purposes ofcollective bargaining, and that pursuant to Section 9 (a) of the Act,the said organization is the exclusive representative of all such em-ployees for the purposes of collective bargaining with respect to ratesof pay, wages, hours of employment, and other conditions of employ-ment.CHAIRMAN HERZOG took no part in the consideration of the aboveDecision and Certification of Representatives.